     Case 8:20-cv-00835-JGB-SHK Document 63 Filed 05/20/20 Page 1 of 7 Page ID #:1355




 1      MITCHELL KAMIN (SBN 202788)
 2      mkamin@cov.com
        AARON LEWIS (SBN 284244)
 3      alewis@cov.com
 4      BRITTANY BENJAMIN (SBN 323968)
        bbenjamin@cov.com
 5      COVINGTON & BURLING LLP
 6      1999 Avenue of the Stars
        Los Angeles, CA 90067-4643
 7      Telephone: (424) 332-4800
 8      Facsimile: (424) 332-4749
 9      CASSANDRA STUBBS (SBN 218849)
10      cstubbs@aclu.org
        AMERICAN CIVIL LIBERTIES UNION
11      FOUNDATION
12      201 W. Main St., Suite 402
        Durham, NC 27701
13      Telephone: (919) 682-5659
14      Facsimile: (919) 682-5961
15      Attorneys for Plaintiffs
16

17     [Additional Counsel continued on next page]
18                             UNITED STATES DISTRICT COURT
19                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
20                                      SOUTHERN DIVISION
21
        MELISSA AHLMAN, DANIEL KAUWE,                              Case No.: 8:20-cv-835-JGB-SHK
22
        MICHAEL SEIF, JAVIER ESPARZA,
23      PEDRO BONILLA, CYNTHIA                                     SUPPLEMENTAL DECLARATION
        CAMPBELL, MONIQUE CASTILLO,                                OF DR. JOE GOLDENSON IN
24
        MARK TRACE, CECIBEL CARIDAD                                SUPPORT OF PLAINTIFFS’ EX
25      ORTIZ, and DON WAGNER, on behalf of                        PARTE APPLICATION FOR
        themselves and all others similarly situated,              TEMPORARY RESTRAINING
26
                                                                   ORDER AND MOTION FOR
27            Plaintiffs,                                          PRELIMINARY INJUNCTION
28       SUPPLEMENTAL DECLARATION OF DR. JOE GOLDENSON IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION FOR
                     TEMPORARY RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION
     Case 8:20-cv-00835-JGB-SHK Document 63 Filed 05/20/20 Page 2 of 7 Page ID #:1356




 1            v.
 2
        DON BARNES, in his official capacity as
 3      Sheriff of Orange County, California; and
 4      ORANGE COUNTY, CALIFORNIA
 5            Defendant.
 6
        [Additional Counsel continued from first
 7      page]
 8
        STACEY GRIGSBY                                             JOHN WASHINGTON (SBN
 9      sgrigsby@cov.com                                           315991)
10      AMIA TRIGG** (SBN 282890)                                  jwashington@sshhlaw.com
        atrigg@cov.com                                             SCHONBRUN, SEPLOW,
11      COVINGTON & BURLING LLP                                    HARRIS, HOFFMAN &
12      One CityCenter                                             ZELDES LLP
        850 Tenth Street NW                                        11543 W. Olympic Blvd.
13      Washington, DC 20001                                       Los Angeles, CA 90064
14      Telephone: (202) 662-6000                                  Telephone: (310) 399-7040
        Facsimile: (202) 778-5906                                  Facsimile: (310) 399-7040
15

16      OLIVIA ENSIGN                                              PETER ELIASBERG (SBN
        oensign@aclu.org                                           189110)
17
        CRISTINA BECKER                                            peliasberg@aclu.org
18      cbecker@aclu.org                                           AMERICAN CIVIL
        AMERICAN CIVIL LIBERTIES UNION                             LIBERTIES FUND OF
19
        FOUNDATION                                                 SOUTHERN CALIFORNIA
20      201 W. Main St., Suite 402                                 1313 W 8th St
        Durham, NC 27701                                           Los Angeles, CA 90017
21
        Telephone: (919) 682-5659                                  Telephone: (213) 977-9500
22      Facsimile: (919) 682-5961
                                                                   PAUL HOFFMAN (SBN
23
                                                                   71244)
24                                                                 hoffpaul@aol.com
                                                                   UNIVERSITY OF
25
                                                                   CALIFORNIA, IRVINE
26                                                                 SCHOOL OF LAW CIVIL
27
28       SUPPLEMENTAL DECLARATION OF DR. JOE GOLDENSON IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION FOR
                     TEMPORARY RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION
     Case 8:20-cv-00835-JGB-SHK Document 63 Filed 05/20/20 Page 3 of 7 Page ID #:1357




 1      CARL TAKEI                                                 RIGHTS LITIGATION
 2      ctakei@aclu.org                                            CLINIC
        SOMIL TRIVEDI                                              401 E. Peltason Dr., Suite 1000
 3      strivedi@aclu.org                                          Irvine, CA 92687
 4      CLARA SPERA                                                Telephone: (949) 824-0066
        cspera@aclu.org
 5      AMERICAN CIVIL LIBERTIES UNION                             ZOE BRENNAN-KROHN
 6      FOUNDATION                                                 (SBN 324912)
        125 Broad Street, 18th Floor                               zbrennan-krohn@aclu.org
 7      New York, NY 10004                                         AMERICAN CIVIL
 8      Telephone: (212) 607-3300                                  LIBERTIES UNION
        Facsimile: (212) 607-3318                                  FOUNDATION
 9                                                                 Disability Rights Program
10                                                                 39 Drumm Street
                                                                   San Francisco, CA 94111
11                                                                 Telephone: (415)-343-0769
12                                                                 Facsimile: (415) 255-1478
13

14     ATTORNEYS FOR PLAINTIFFS
15     **C.D. California admission application forthcoming
16

17

18

19
20

21

22

23

24

25

26

27
28       SUPPLEMENTAL DECLARATION OF DR. JOE GOLDENSON IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION FOR
                     TEMPORARY RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00835-JGB-SHK Document 63 Filed 05/20/20 Page 4 of 7 Page ID #:1358


    1                        DECLARATION OF DR. JOE GOLDENSON
    2   I, Dr. Joe Goldenson, hereby declare under penalty of perjury pursuant to 28
    3   U.S.C. § 1746:
    4       1. I have reviewed Orange County Sheriff Department Commander Joseph
    5           Balicki’s declaration, ECF No. 61. He reports that the Orange County Jail’s
    6           current population is 2,799 and that this “means the jail is operating at 46%
    7           capacity of available beds.” ECF No. 61. For multiple reasons, this
    8           calculation does not show that the Jail is operating consistent with CDC
    9           Guidance.
   10       2. First, the calculation appears to use an inflated number of beds as its
   11           baseline. The rated capacity of a facility is the maximum number of
   12           incarcerated occupants for which a facility’s cells or dormitories, except
   13           those dedicated for health care or disciplinary separation housing, were
   14           planned and designed in conformity to Title 15 regulations (maintained by
   15           BSCC) and Title 24 regulations (maintained by the California Building
   16           Standards Commission). The California Board of State and Community
   17           Corrections (BSCC) has rated the capacity of the four facilities at the
   18           Orange County Jail at 3,975 beds. 1 Thus, if the Jail’s current population is
   19           2,799, then it is operating at 70% of its rated capacity. The “available beds”
   20           calculation of 6,159 inmates is far larger than the rated capacity of the
   21           facility. For reasons that are not clear to me, it is also 181 beds larger than
   22
   23
   24
   25   1
         See State of California Board of State and Community Corrections 2016-2018
   26   Biennial Inspection: Orange County’s Type II and Court Holding Facilities, Penal
        Code Section 6031 (Sep. 26, 2018) at 26 (Intake Release Center: 406) & 37
   27   (Central Men’s Jail: 1219) & 44 (Women’s Jail: 270) & 50 (Theo Lacy Facility:
   28   2080).



                                                           1
        SUPPLEMENTAL DECLARATION OF DR. JOE GOLDENSON IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION FOR
                 TEMPORARY RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00835-JGB-SHK Document 63 Filed 05/20/20 Page 5 of 7 Page ID #:1359


    1           the statistics attached to Commander Balicki’s May 12, 2020 declaration,
    2           which claimed a total of 5,978 beds. See ECF 44-11 (Ex. A-4 to Declaration
    3           of Joseph Balicki).
    4       3. Second, even if the calculation were based on the BSCC rated capacity,
    5           BSCC ratings were not designed with a pandemic that requires social
    6           distancing in mind. Even if the Jail did achieve fifty percent of its BSCC
    7           rated capacity, which would require an inmate population of less than
    8           2,000, it would not be operating consistent with CDC Guidance if, among
    9           other things, inmates in dormitory housing remained unable to maintain
   10           distance of six feet or more from each other at all times, including in
   11           communal areas. The population must be reduced overall so that it is
   12           possible for detained persons to be able to maintain six feet or more from
   13           others at all times; there is no double or triple bunking; there are adequate
   14           cells for individuals who are symptomatic or who have contracted COVID-
   15           19; and proper screening, quarantining, and isolation procedures can be put
   16           into place.
   17       4. Third, relying only on jail-wide statistics is problematic because it does not
   18           show how much crowding is taking place in individual housing units. For
   19           example, in the large dormitories in Theo Lacy, there are 128 persons in the
   20           G/East Barrack dormitory and 108 persons in the F/East Dormitory. See
   21           ECF 44-11 (Ex. A-4 to Declaration of Joseph Balicki). These levels appear
   22           to be below the listed capacities of 192 beds. But again, the bed capacity as
   23           reported by the OCSD is higher than the rated capacity permitted by the
   24           BSCC. The rated capacity for those dormitories is 104 beds per dormitory.
   25           Cal. BSCC 2016-2018 Biennial Inspection, supra n.1, page 51. The current
   26           population levels in those dormitories exceeds the rated capacity, which—
   27           as noted above—is already excessive under the circumstances.
   28


                                                           2
        SUPPLEMENTAL DECLARATION OF DR. JOE GOLDENSON IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION FOR
                 TEMPORARY RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION
Case 8:20-cv-00835-JGB-SHK Document 63 Filed 05/20/20 Page 6 of 7 Page ID #:1360


    1       5. I declare under penalty of perjury of the laws of the State of California and
    2           the United States that the foregoing declaration is true and correct. Executed
    3           on May 19, 2020 in Alameda County, California.
    4
    5           DATED: May 19, 2020
    6                                                   By:     _________________________
    7                                                           Dr. Joe Goldenson
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                           3
        SUPPLEMENTAL DECLARATION OF DR. JOE GOLDENSON IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION FOR
                 TEMPORARY RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION
     Case 8:20-cv-00835-JGB-SHK Document 63 Filed 05/20/20 Page 7 of 7 Page ID #:1361


                                        CERTIFICATE OF SERVICE
 1
              I hereby certify that on this 20th day of May 2020, I electronically transmitted the
 2
       foregoing document to the Clerk of Court using the ECF system for filing and transmittal
 3
       of a Notice of Electronic Filing to the following ECF registrants:
 4

 5     D Kevin Dunn
 6     Kayla Nicole Watson
       Laura D Knapp
 7     Rebecca Sorgen Leeds
 8     Office of the County Counsel
       County of Orange
 9     333 West Santa Ana Boulevard Suite 407
10     P O Box 1379
       Santa Ana, CA 92702-1379
11     714-834-3300
12     Fax: 714-834-2359
       Email: kevin.dunn@coco.ocgov.com
13     Email: kayla.watson@coco.ocgov.com
14     Email: laura.knapp@coco.ocgov.com
       Email: rebecca.leeds@coco.ocgov.com
15     Attorneys for Defendants
16

17                                                                  /s/ Cassandra Stubbs
                                                                    Cassandra Stubbs
18

19

20

21

22

23

24

25

26

27

28

                                                            4
        SUPPLEMENTAL DECLARATION OF DR. JOE GOLDENSON IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                               RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION
